Citation Nr: 0121311	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO. 01-00 201	)	DATE
	)
	)


THE ISSUE

Whether a November 1979 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to a total rating by 
reason of individual unemployability due to service connected 
disability should be revised or reversed on the grounds of 
clear and unmistakable error.  


REPRESENTATION

Moving Party Represented by:  National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from May 15, 1971 to August 
12, 1971.  

In January 2001, the Board of Veterans' Appeals (Board) 
received a motion in writing from the veteran's 
representative pursuant to Public Law No. 105-111 (codified 
at 38 U.S.C.A. § 7111), which had been enacted in November 
1997, requesting that the Board's November 21, 1979 decision 
that denied entitlement to a total compensation rating based 
on individual unemployability be revised on the basis of 
clear and unmistakable error (CUE).  


FINDINGS OF FACT

1.  A November 1979 decision of the Board of Veterans' 
Appeals denying entitlement to a total compensation rating 
based on individual unemployability was from an appealed 
rating decision that discontinued such a rating that had been 
in effect from June 1974 through January 1979.  

2.  The Board failed to apply the correct regulatory standard 
of actual employability established by clear and convincing 
evidence in its November 1979 decision.  

3.  The moving party has shown that, but for the alleged 
error, the outcome of the November 1979 Board decision would 
have been different.  


CONCLUSION OF LAW

The Board's failure, in the November 1979 decision, to apply 
the standard of whether there was clear and convincing 
evidence of actual employability was not in accordance with 
the applicable regulations in effect at the time and was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 
20.1405 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, to the extent any duty to assist or 
duty to notify requirements may exist with respect to motions 
for revision of Board decisions on the grounds of clear and 
unmistakable error, it is the Board's opinion that any 
necessary evidentiary development and notification has been 
accomplished.  Thus, the Board concludes that the duty to 
assist and the duty to notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)), have been satisfied with respect to 
this issue.

The Board's November 21, 1979, decision is final.  38 
U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  The law 
provides that a decision by the Board is subject to revision 
on the grounds of clear and unmistakable error.  If the 
evidence establishes the error, the prior Board decision 
shall be reversed or revised.  38 U.S.C.A. § 7111.  Further, 
a request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  Examples of situations that are not 
clear and unmistakable error include a changed diagnosis, 
where a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, or where VA has 
failed to fulfill the duty to assist, or where there is a 
disagreement as to how the facts were weighed or evaluated.  
Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.  

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made . . . .

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation. 

Parenthetically, in Disabled American Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. 2000), the United States Court of Appeals 
for the Federal Circuit held that VA regulations codified at 
38 C.F.R. §§ 20.1400-20.1411 were valid, except for Rule 
1404(b) (which deals with lack of pleading specificity).

The regulations also provide that the motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404.  

Individual unemployability.  (1) In reducing a rating of 100 
percent 
service-connected disability based on individual 
unemployability, the provisions of § 3.105(e) are for 
application but caution must be exercised in such a 
determination that actual employability is established by 
clear and convincing evidence.  38 C.F.R. § 3.343(c) (1979).  

The moving party's representative has explicitly alleged 
error in the November 1979 decision of the Board on the basis 
that the provisions of 38 C.F.R. § 3.343 (c) were applicable 
but not considered.  The applicability of these provisions 
was established by the evidentiary and procedural record 
whereby a total compensation rating based on individual 
unemployability was granted by rating action in July 1974 and 
continued through January 1979.  The only service connected 
disability upon which this rating was based was classified as 
catatonic schizophrenia, rated during the pertinent period as 
70 percent disabling.  The materiality of this error is felt 
to be established by the fact that, but for the error, the 
total compensation rating based on individual unemployability 
would have been reinstated at the end of January 1979, which 
would have been a total reversal of the November 1979 
decision.  

In terminating the moving party's total compensation rating 
based on individual unemployability effective February 1, 
1979, the RO properly followed the procedures of 38 C.F.R. 
§ 3.105(e) concerning notice to the veteran of the proposed 
reduction and giving him an opportunity to submit evidence on 
why the action should not be taken.  However, it appears that 
the RO did not give proper weight to the provisions of 38 
C.F.R. § 3.343 (continuance of total disability ratings).  
Under 38 C.F.R. § 3.343(c), when determining whether a total 
compensation rating based on individual unemployability is to 
be terminated, caution must be exercised that actual 
employability is established by clear and convincing 
evidence.  

The complete clinical evidence regarding the severity of the 
moving party's schizophrenia during the pertinent period in 
1978 shows no improvement and no employment.  There was no 
change in the evidence that his service-connected 
schizophrenia was the predominant factor in his inability to 
work.  Schizophrenia was consistently termed severe.  The RO 
did not consider the provisions of 38 C.F.R. § 3.343 (c) when 
the appealed rating decision was made.  

The Board's November 1979 decision noted that the appealed 
rating decision "ended" the total compensation rating based 
on individual unemployability, but nothing more was presented 
about it, and the special provisions of 38 C.F.R. § 3.343 (c) 
were ignored completely in the decision.  The criteria 
utilized to deny the claim were the same as if the moving 
party had never applied for the benefit before, and had never 
been found entitled to it (38 U.S.C. § 355; 38 C.F.R. Part 4, 
§§ 3.340, 3.341, 4.16, as then constituted).  The evidence 
considered did show that the moving party had never worked 
and that schizophrenia was termed severe.  Application of the 
correct legal criteria, 38 C.F.R. § 3.343 (c), to the 
evidence extant at the time of the Board's decision would 
have materially changed the outcome.  

The evidence did not show that "actual employability", that 
is, beyond marginal employment, was established by "clear 
and convincing evidence," per 38 C.F.R. § 3.343.  As such, 
the Board finds that the termination of benefits effective 
February 1, 1979 was not proper.  

According to the October 1978 VA examination, the moving 
party's disability level was at least unchanged.  In one 
respect of social adjustment, he clearly was in worse shape, 
as he was in the process of a divorce and reportedly angry to 
the point of homicidal ideation against his wife for having 
their daughter and refusing to allow him to see her.  He 
remained unemployed.  A depressive tone to his walking and 
moving, tearfulness on the topic of his daughter, paranoid 
ideation, dependence, passivity, slow concentration and 
regressive behavior were shown and the examiner did not 
indicate that schizophrenia had improved in any way.  Severe 
catatonic schizophrenia was diagnosed.  

The father of the moving party submitted a statement 
considered in the prior decision that his son could not 
concentrate on anything for more than an hour, forgot about 
commitments, had no plan or goal from day-to-day, awakened in 
the morning in a completely disoriented state, was evasive 
because he did not know how to handle problems, was 
distrustful, had difficulty understanding and following 
instructions, and displayed a lack of interest in anything.  
This relative's report of behavior that adversely impacted on 
the moving party's ability to work was essentially consistent 
with the examination findings, that is, an inability to work 
due to service connected schizophrenia.  Accordingly, the 
termination of his total compensation rating based on 
individual unemployability was not proper, having involved 
clear and unmistakable error, and the rating should be 
restored effective February 1, 1979.  


ORDER

The motion for revision or reversal of the Board's November 
1979 decision, on the basis of clear and unmistakable error, 
is granted.  


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 


